Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
DRAWINGS:
Applicant has submitted replacement drawings for figures 1, 3-5. The replacement drawings have labelled the previously unlabeled boxes.
Applicant has asserted that figure 2, unchanged from the first office action, is clear/understandable to one of ordinary skill in the art and thus its previous objection should be withdrawn.
The previous objections to the figures 1-5 have been overcome through the replacement drawings and/or arguments.
CLAIMS:
Claims 18-25, 35, and 36 have been amended that instead of being an independent claim group depending on claim 18 their respective dependencies have been amended to depend on claim 26. Claim 21 still is directly dependent on claim 20.
The preamble of claim 18 has been changed to reflect that is now a dependent claim of claim 26.
Independent claims 26, 33, and 34 have been amended to more explicitly/in detail claim the signal analysis/crash function sensitivity changes.
Response to Arguments
101 Rejection/Argument:

A review of the independent claims, as amended, show that they claim a method/apparatus that represents an improvement in the function of the technology (i.e. more accurate deployment of safety devices) and thus have practical integration.
The previously indicated 101 rejections are withdrawn/rendered mute by the amendments.

DOUBLE PATENTING:
Applicant has amended the independent claims to overcome the previously indicated double patenting.
PRIOR ART REJECTIONS (102/103):
	Applicant has amended claim 18 to change it from an independent claim to a dependent claim of 26, such amendment renders the previous rejection using Wang to claim 18 mute. Applicant is correct that the amended claim 18 is not taught by Wang.
	Applicant has amended claims 26, 33, and 34 to more explicitly/in detail claim the various thresholds and signal analysis of the invention. Such an amendment has render the previous prior art rejections mute.
	An updated office action will be provided below. As the previous prior art rejections were overcome/rendered mute by amendment to the claims, and thus are necessitated by these amendments alone, this action will be made final.
Drawings
The drawings are objected to because: figure 2, element “205” (the vertical line delineating the rough road determination has occurred) has no reference in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 26 objected to because of the following informalities:  
First element paragraph, “the condition of a surface” should be “a condition of a surface”.  
Appropriate correction is required.
Claim 33 objected to because of the following informalities:  
a condition of a surface/”
Claim 34 is objected to because of the same informalities as claim 33.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 33, and 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of the independent claims contains the element, “changing a sensitivity to the at least one signal of the crash sensor of a crash detection function; “. The “the crash sensor” renders the claim indefinite, as it is unclear if this sensor is meant to be the same sensor as the “inertial sensor” in the claims or if it meant to be a totally separate sensor.
For judging the claims on their merits the “crash sensor” will be understood to be the same sensor as the “inertial sensor”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18-24, 26-34, 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mattes et al, US Patent Number: RE.36122, “Method for Controlling the release of a Passenger Restraint System”.
Regarding Claim 26, Mattes et al teaches ”A method of controlling a passenger protection device for a vehicle, the method comprising: changing a state value that represents the condition of a surface and/or of a road travelled by the vehicle as a function”(Column 8, lines 1-29, “In FIG. 8, another embodiment of the method of the present invention is illustrated, wherein the passenger restraint system is released if the DV integration (DVI) reaches or exceeds an upper threshold DVG1. However, if the DV integration (DVI) does not reach the threshold DVG1 by time T2, which is measured from time T1, then the DV threshold is raised to a less sensitive value DVG2. Then, at time T3, when the DV integration (DVI) falls below the value DV1, the DV threshold (DVG) is again lowered to the DVG1 value. The release sensitivity of the passenger restraint system, therefore, is diminished during the period of time T2 to T3. The time interval T2-T3 can be set as desired, and can be controlled, for example, linearly as a function of time. The method of the present invention illustrated in FIG. 8 is particularly advantageous in controlling the release of a passenger restraint system during relatively low level DV integrator responses which extend over a relatively long period of time, and which exceed a first DV threshold value (DV1) and indicate a continuous deceleration thereafter. However, if the deceleration is not significant enough to cause a release of the passenger restraint system, then the value of the DV threshold is raised to a less sensitive value (DVG2). This type of DV integrator response may be experienced, for example, when braking a vehicle on a slippery or bumpy road. Therefore, by employing the method of the present invention, a release of the passenger restraint system during such non-collision situations can be avoided.“ Here the “However, if the DV integration (DVI) does not reach the threshold DVG1 by time T2, which is measured from time T1, then the DV threshold is raised to a less sensitive value DVG2.” Is teaching an inherent state value function of F(signal value, time). And “However, if the deceleration is not significant enough to cause a release of the passenger restraint system, then the value of the DV threshold is raised to a less sensitive value (DVG2). This type of DV integrator response may be experienced, for example, when braking a vehicle on a slippery or bumpy road.“ shows that this inherent function represents a condition of the road, see figure 8 below)” of at least one first signal acquired by at least one inertial sensor of the vehicle; ”(Abstract:” In a method for controlling the release of a passenger restraint system in a vehicle, an acceleration signal is measured and integrated with respect to time to obtain a velocity signal.” The “an acceleration signal” is inherently teachings a inertial sensor such as an accelerometer. ); ” determining whether the state value exceeds a state threshold value;”( Column 8, lines 4-6. “However, if the DV integration (DVI) does not reach the threshold DVG1 by time T2, which is measured from time T1, then the DV threshold is raised to a less sensitive value DVG2.” Here the determination of if it has/hasn’t reach the threshold by Time T2 is the determination of if it has exceeded a threshold value); ”changing a second variable that represents presence of a condition of the surface and/or road that could affect crash identification as a function of whether the state value exceeds a state threshold value; changing a sensitivity to the at least one signal of the (Column 8, lines 4-6, “ However, if the DV integration (DVI) does not reach the threshold DVG1 by time T2, which is measured from time T1, then the DV threshold is raised to a less sensitive value DVG2.” The “DV threshold is raised” is changing the sensitivity to a signal for the crash detection function, the “DV threshold” is the threshold to determine if a crash has occurred);” wherein the change in sensitivity occurs as a function of the second variable that represents the presence of the condition of the surface and/or of the road that could affect crash identification.” (“However, if the deceleration is not significant enough to cause a release of the passenger restraint system, then the value of the DV threshold is raised to a less sensitive value (DVG2). This type of DV integrator response may be experienced, for example, when braking a vehicle on a slippery or bumpy road.“ shows that it represents a condition of the road, see figure 8 below);
Regarding Claim 18, Mattes et al teaches “The method of claim 26, further comprising: increasing or decreasing the state value as a function of at least one first signal acquired by at least one inertial sensor of the vehicle.”( Abstract:” In a method for controlling the release of a passenger restraint system in a vehicle, an acceleration signal is measured and integrated with respect to time to obtain a velocity signal.” The “an acceleration signal” is inherently teachings a inertial sensor such as an accelerometer. And ;”( Column 8, lines 4-6. “However, if the DV integration (DVI) does not reach the threshold DVG1 by time T2, which is measured from time T1, then the DV threshold is raised to a less sensitive value DVG2.” Here the determination of if it has/hasn’t reach the threshold by Time T2 is the determination of if it has exceeded a threshold value shows that the signal is used for increasing/decreasing a state value)
(Column 8, lines 5-10, “ However, if the DV integration (DVI) does not reach the threshold DVG1 by time T2, which is measured from time T1, then the DV threshold is raised to a less sensitive value DVG2. Then, at time T3, when the DV integration (DVI) falls below the value DV1, the DV threshold (DVG) is again lowered to the DVG1 value.” Here is the signal falls below DV1 the state value (i.e. is the trigger threshold raised or not) is decreased back to its lower value.)
Regarding Claim 20, Mattes et al teaches ”The method of claim 26, wherein the state value is increased by a predefined penalty, if the first signal exceeds a signal threshold value.”(Column 8, lines 5-8, “However, if the DV integration (DVI) does not reach the threshold DVG1 by time T2, which is measured from time T1, then the DV threshold is raised to a less sensitive value DVG2.” Here teaches that the state value is increased when it is above DV1 (a signal threshold value), from the T1-T2 it is known that the interval/count predetermined and thus the penalty for the state increase is also predefined.);
Regarding Claim 21, Mattes et al teaches ”The method of claim 20, wherein the penalty is increased as a function of an ascertained and/or measured amplitude of the first signal.”( Column 8, lines 5-8, “However, if the DV integration (DVI) does not reach the threshold DVG1 by time T2, which is measured from time T1, then the DV threshold is raised to a less sensitive value DVG2.”, as seen in figure 8 below, T1 is set at when the signal crosses the threshold DV1 and thus the penalty is increased in response to/as function of the amplitude of the signal);
( Column 8, lines 5-10, “ However, if the DV integration (DVI) does not reach the threshold DVG1 by time T2, which is measured from time T1, then the DV threshold is raised to a less sensitive value DVG2. Then, at time T3, when the DV integration (DVI) falls below the value DV1, the DV threshold (DVG) is again lowered to the DVG1 value.” Here shows that so long as the signal is above DVG1 (a signal threshold value) the state value is continuously increased (i.e. should DVG be raised or not).);
Regarding Claim 23, Mattes et al teaches ”The method of claim 26, wherein the state value is decreased continuously, as long as the first signal is less than a signal threshold value; the state value being decreased.”( Column 8, lines 5-10, “ However, if the DV integration (DVI) does not reach the threshold DVG1 by time T2, which is measured from time T1, then the DV threshold is raised to a less sensitive value DVG2. Then, at time T3, when the DV integration (DVI) falls below the value DV1, the DV threshold (DVG) is again lowered to the DVG1 value.” Here is the signal falls below DV1 the state value (i.e. is the trigger threshold raised or not) is decreased back to its lower value. So long as the signal is below this threshold then it is decreased);
Regarding Claim 24, Mattes et al teaches ”The method of claim 26, wherein the state value is increased as a function of time; a level of the increase being a function of an ascertained and/or measured amplitude of the first signal.”( Column 8, lines 5-10, “ However, if the DV integration (DVI) does not reach the threshold DVG1 by time T2, which is measured from time T1, then the DV threshold is raised to a less sensitive value DVG2. Then, at time T3, when the DV integration (DVI) falls below the value DV1, the DV threshold (DVG) is again lowered to the DVG1 value.” Here the T1, T2, T3 teach that the function is a function of time, the value threshold DV1 is directly teaching that this function is increased/decreased (i.e. should DVG be raised or not) is based on if the amplitude of the signal is above or below this threshold, i.e. is a function of the ascertained amplitude of the first signal);
Regarding Claim 27, Mattes et al teaches “wherein a crash is ascertained, if a crash signal, determined with at least one signal acquired by a crash sensor, exceeds a crash threshold value.”(Column 5, lines 35-45, “Pursuant to the method of the present invention, a passenger restraint system is activated when the integrated output signal of a DV integrator, or the DV integration value, exceeds a threshold value, which is referred to as the "DV threshold". The integrated output signal represents the decrease in velocity or deceleration of the vehicle from the beginning of the collision. The time required by the DV integrator to reach the DV threshold is also taken into consideration, in order to rapidly and thus effectively release passenger restraint systems during collisions.” The DVG threshold is a crash threshold value. See figure 8 below)
Regarding Claim 28, Mattes et al teaches “wherein the crash detection function is rendered more sensitive by adjusting the crash threshold value.”(Abstract “For example, the release threshold value is adjusted based on the value of the velocity signal. If the velocity signal decreases in value, then the release threshold is lowered to a more sensitive value.”)
(Abstract “For example, the release threshold value is adjusted based on the value of the velocity signal. If the velocity signal decreases in value, then the release threshold is lowered to a more sensitive value.” The falling velocity signal indicates a possible imminent collision)
Regarding Claim 30, Mattes et al teaches “, wherein the condition of a surface and/or a road traveled upon by the vehicle is ascertained by ascertaining a state value that represents a condition of a surface and/or of a road, traveled upon by a vehicle; by increasing or decreasing the state value as a function of at least one first signal acquired by at least one inertial sensor of the vehicle.”(Column 8, lines 15-26, “ The method of the present invention illustrated in FIG. 8 is particularly advantageous in controlling the release of a passenger restraint system during relatively low level DV integrator responses which extend over a relatively long period of time, and which exceed a first DV threshold value (DV1) and indicate a continuous deceleration thereafter. However, if the deceleration is not significant enough to cause a release of the passenger restraint system, then the value of the DV threshold is raised to a less sensitive value (DVG2). This type of DV integrator response may be experienced, for example, when braking a vehicle on a slippery or bumpy road. Therefore, by employing the method of the present invention, a release of the passenger restraint system during such non-collision situations can be avoided.” Here the raising/lower of DVG is done as a function that represents the condition of the road)
( Column 8, lines 15-26, “ The method of the present invention illustrated in FIG. 8 is particularly advantageous in controlling the release of a passenger restraint system during relatively low level DV integrator responses which extend over a relatively long period of time, and which exceed a first DV threshold value (DV1) and indicate a continuous deceleration thereafter. However, if the deceleration is not significant enough to cause a release of the passenger restraint system, then the value of the DV threshold is raised to a less sensitive value (DVG2). This type of DV integrator response may be experienced, for example, when braking a vehicle on a slippery or bumpy road. Therefore, by employing the method of the present invention, a release of the passenger restraint system during such non-collision situations can be avoided.” Here is the system not being rendered more sensitive when a rough condition is detected, instead it is raised to be less sensitive)
Regarding Claim 32, Mattes et al teaches “The method of claim 30, wherein the crash threshold value is increased, if a condition of a surface and/or of a road, traveled upon by the vehicle is rated as disruptive to the crash detection function; the condition being rated, in particular, as disruptive, if the state value exceeds a state threshold value.” (Column 8, lines 15-26, “ The method of the present invention illustrated in FIG. 8 is particularly advantageous in controlling the release of a passenger restraint system during relatively low level DV integrator responses which extend over a relatively long period of time, and which exceed a first DV threshold value (DV1) and indicate a continuous deceleration thereafter. However, if the deceleration is not significant enough to cause a release of the passenger restraint system, then the value of the DV threshold is raised to a less sensitive value (DVG2). This type of DV integrator response may be experienced, for example, when braking a vehicle on a slippery or bumpy road. Therefore, by employing the method of the present invention, a release of the passenger restraint system during such non-collision situations can be avoided.” Here is the threshold being raised in response to a condition of rough roads, i.e. situation where the signal analysis might be disrupted)
Regarding Claim 33, amended claim 33 appears to be identical to independent claim 26 in terms of its internal elements. The only difference between the two is that claim 33 is directed to a “non-transitory computer readable medium instructions” i.e. claim 33 is claiming the instructions on a memory to perform the method of 26. Thus mattes et al is just as applicable to claim 33 as it is to claim 26. While mattes et al doesn’t explicitly claim a processor and memory to perform the calculations. The analysis of a signal from the accelerometer and integration of the signal inherently teaches the use of a processor and memory (which contains instructions on how to computer/analyze the signal).
Regarding Claim 34, Claim 34 appears to be identical to claim 33 in terms of the claimed elements/analysis steps, the difference between the two is that claim 34 is directed to a “processing unit for an electrical machine: a controller configured to..”  and claim 33 is directed to a “non-transitory computer readable medium having instructions:”. While mattes et al is mute to the physical make up of the device its analysis runs on, the signal analysis from the 
Regarding Claim 37, Mattes et al teaches “The method of claim 27, wherein the crash detection function is rendered more sensitive by lowering the crash threshold value.”(Abstract: “For example, the release threshold value is adjusted based on the value of the velocity signal. If the velocity signal decreases in value, then the release threshold is lowered to a more sensitive value.” Here the function is more sensitive by lowering the threshold, see figure 7 or figure 8 below)
To help in understanding the examiners point of view, while Mattes et al does not explicitly mention a state value/rough road value its teaching of raising and lowering the crash signal threshold, as seen in figure 8 below, does inherently teach that there is a count/value function (referred to a shadow function for ease of reference) being calculated as some sort of function of time (from the T1, T2, T3, etc) and of the signal amplitude (is the signal above DV1? Yes/no). As the interval T1 to T2 is predetermined is its known that some sort of predefined penalty/count is occurring. And that the threshold DVG1 is raised or lowered depending on if this count (i.e. has T1 to T2 elapsed with the signal above the threshold) reaching a threshold (value of a count/determination that T1-T2 has occurred and signal is above DV1 but less that DVG) does teach that so long as the signal remains above the threshold DV1 this shadow function state value (i.e. DVG is raised) is increased* continuously and if it is below the threshold DV1 then it is decreased* continuously. To summarize Column 8 of mattes et al and figure 8 inherently teaches a shadow function which relates to road condition that is: a function of signal amplitude and time, is increased/decreased continuously depending on if the signal is above/below threshold DV1, and since the interval T1-T2 is predefined it is known that the shadow function is increased by a predefined when above a threshold DV1, however the specific nature of this increase (linear versus non-linear, sharper increasing versus decreasing) cannot be known for certain, hence why claims 25, 35, and 36 were not rejected under 102.
*remaining in the raised state is a form of a continuous increase (had claims said increasing/decreasing continuously then it would not be certain that this shadow function is increasing or just had reached an increase/decrease determination. And thus a 102 rejection wouldn’t have been used. This is why claims 25, 35, and 36, detailing the linear nature of the function and its raise/lower sharpness aren’t rejected under 102 )

    PNG
    media_image1.png
    371
    494
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    331
    427
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattes et al as applied to claim 26 above, and further in view of Ugusa et al, US Patent 6480772, “Vehicle Crash Determining Apparatus”
Regarding Claim 25, while Mattes does inherently teach a rough road function (see end of the 102 section above for an explanation/examiners reasoning) that is a function of time, it does not necessarily demand/illustrate that the inherent state function increases more sharply per unit time than it decreases per unit time.
Ugusa teaches two ways of dealing with signals with a rough road, one in setting the trigger threshold for recording such a event high enough that in Column 4, lines 4-8 (“Further, if the first threshold value G0 is set to a value taking into consideration a braking or running on a bad road for a long period of time, noises in the acceleration sensor, or the like, it is possible to prevent the wrong actuation (inflation of an air bag, or the like) when the starting of the occupant protection means is not necessary.”) resulting in the signal noise from a rough road being filtered out. The second means for dealing with the buildup/noise of a rough road/low speed crash is provided in Column 4, lines 10-27 (“FIG. 6 shows a block diagram of embodiment 2 of the vehicle crash determining apparatus according to this embodiment. In this figure, reference numeral 5 denotes a crash determining means which corresponds to the microcomputer shown in FIG. 12. This crash determining means 5 is made up of: a first comparing means 5a which compares an acceleration signal Gt from the acceleration sensor (acceleration sensor 102a as shown in FIG. 12) which detects an impact at the time of crashing of the vehicle with the first threshold value G1; a subtracting means 5b which subtracts a predetermined constant value R1 from the output of the first comparing means 5a; an integrating means 5c which has a function of initializing to zero (hereinafter called a reset function) when an integrated value X of the output of the subtracting means 5b is smaller than zero; and a second comparing means 5d which determines as to whether the starting of the occupant protection means is necessary or not by comparing the integrated value of the integrating means 5c with the second threshold value X1.”). Provided above in the claim 23 rejection is the figure that represent the logic of this, in order to more clearly illustrate what is happening, additionally figure 9 is provided which is a graphical representation of the signals and computations that happen in figure 6. The integrated output of 5C (Fig. 9D) shows the net result of this subtracting means, which provides for a continuous linear increase 
Thus it would have been obvious, to one of ordinary skill in the art, before the effective filing date of the application, to modify the inherent function of Mattes et al to include the subtracting means and predetermined constant value/first comparing means of Ugusa. One would be motivated to make such a modification as by using the comparing and subtracting means ugusa as the memory and time for determining if a crash or rough road event would be reduced shortened/reduced, resulting in a more effective deployment of the a passenger protection device. The motivation for such a change is provided in Ugusa, Column 4, lines 53-58 (Therefore, there is no need of storing in memory the acceleration signal Gt as in the case of piecewise integration, resulting in an effect in that the memory to be used can be minimized and also that the time for determining the crashing can be shortened.). The resulting modified Mattes would teach all aspects of claim 25.
Regarding Claim 35, while Mattes does inherently teach a rough road function (see end of the 102 section above for an explanation/examiners reasoning), it does not necessarily demand/illustrate that the inherent function increases/decreases in a linear nature.
Ugusa teaches two ways of dealing with signals with a rough road, one in setting the trigger threshold for recording such a event high enough that in Column 4, lines 4-8 (“Further, if the first threshold value G0 is set to a value taking into consideration a braking or running on a bad road for a long period of time, noises in the acceleration sensor, or the like, it is possible to prevent the wrong actuation (inflation of an air bag, or the like) when the starting of the occupant protection means is not necessary.”) resulting in the signal noise from a rough road being filtered out. The second means for dealing with the buildup/noise of a rough road/low speed crash is provided in Column 4, lines 10-27 (“FIG. 6 shows a block diagram of embodiment 2 of the vehicle crash determining apparatus according to this embodiment. In this figure, reference numeral 5 denotes a crash determining means which corresponds to the microcomputer shown in FIG. 12. This crash determining means 5 is made up of: a first comparing means 5a which compares an acceleration signal Gt from the acceleration sensor (acceleration sensor 102a as shown in FIG. 12) which detects an impact at the time of crashing of the vehicle with the first threshold value G1; a subtracting means 5b which subtracts a predetermined constant value R1 from the output of the first comparing means 5a; an integrating means 5c which has a function of initializing to zero (hereinafter called a reset function) when an integrated value X of the output of the subtracting means 5b is smaller than zero; and a second comparing means 5d which determines as to whether the starting of the occupant protection means is necessary or not by comparing the integrated value of the integrating means 5c with the second threshold value X1.”). Provided above in the rejection of claim 23 is the figure that represent the logic of this, in order to more clearly illustrate what is happening, additionally figure 9 is provided which is a graphical representation of the signals and computations that happen in figure 6. The integrated output of 5C (Fig. 9D) 
	Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Mattes et al’s inherent function to use the linear increase/decrease as taught by Ugusa. One would be motivated to make such a modification/explicitly use a linear increase/decrease in Mattes et al function, as by using this method memory and time for determining if a crash or rough road event can be shortened/reduced, resulting in a more effective deployment of the a passenger protection device. The motivation for such a change is provided in Ugusa, Column 4, lines 53-58 (Therefore, there is no need of storing in memory the acceleration signal Gt as in the case of piecewise integration, resulting in an effect in that the memory to be used can be minimized and also that the time for determining the crashing can be shortened.). The resulting modified Mattes would teach all aspects of claim 35.
Regarding Claim 36, while Mattes does inherently teach a rough road function (see end of the 102 section above for an explanation/examiners reasoning), it does not necessarily demand/illustrate that the inherent function increases/decreases in a linear nature.
Ugusa teaches two ways of dealing with signals with a rough road, one in setting the trigger threshold for recording such a event high enough that in Column 4, lines 4-8 (“Further, if the first threshold value G0 is set to a value taking into consideration a braking or running on a bad road for a long period of time, noises in the acceleration sensor, or the like, it is possible to prevent the wrong actuation (inflation of an air bag, or the like) when the starting of the occupant protection means is not necessary.”) resulting in the signal noise from a rough road being filtered out. The second means for dealing with the buildup/noise of a rough road/low speed crash is provided in Column 4, lines 10-27 (“FIG. 6 shows a block diagram of embodiment 2 of the vehicle crash determining apparatus according to this embodiment. In this figure, reference numeral 5 denotes a crash determining means which corresponds to the microcomputer shown in FIG. 12. This crash determining means 5 is made up of: a first comparing means 5a which compares an acceleration signal Gt from the acceleration sensor (acceleration sensor 102a as shown in FIG. 12) which detects an impact at the time of crashing of the vehicle with the first threshold value G1; a subtracting means 5b which subtracts a predetermined constant value R1 from the output of the first comparing means 5a; an integrating means 5c which has a function of initializing to zero (hereinafter called a reset function) when an integrated value X of the output of the subtracting means 5b is smaller than zero; and a second comparing means 5d which determines as to whether the starting of the occupant protection means is necessary or not by comparing the integrated value of the integrating means 5c with the second threshold value X1.”). Provided above in the rejection of claim 23 is the figure that represent the logic of this, in order to more clearly illustrate what is happening, additionally figure 9 is provided which is a graphical representation of the signals and computations that happen in figure 6. The integrated output of 5C (Fig. 9D) shows the net result of this subtracting means, which provides for a continuous linear increase when above the threshold limit and a continuous decrease when below the limit. Since the subtracting means is “a predetermined constant value from an output of the first comparing means” by setting the constant value to be much smaller than the additive means of the signal the 
	Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Mattes et al’s inherent function to use the linear increase/decrease as taught by Ugusa. One would be motivated to make such a modification/explicitly use a linear increase/decrease in Mattes et al function, as by using this method memory and time for determining if a crash or rough road event can be shorted, resulting in a more effective deployment of the a passenger protection device. The motivation for such a change is provided in Ugusa, Column 4, lines 53-58 (Therefore, there is no need of storing in memory the acceleration signal Gt as in the case of piecewise integration, resulting in an effect in that the memory to be used can be minimized and also that the time for determining the crashing can be shortened.). The resulting modified Mattes would teach all aspects of claim 36.
In addition to describe motivations for claims 25,35, and 36; Ugusa would prove to be an attractive modification for Mattes et al as both make use of acceleration sensor and analysis of its signal for determining if a crash has occurred. Thus their combined implementations would not require and new or different sensors/systems than those already taught/inherent in Mattes et al. Further Ugusa’s ability to discern between different types of crashes Ugusa column 4, lines 1-8 “ By integrating the time in which the acceleration signal Gt exceeds the first threshold value G0, it is possible to quickly discriminate between the low-speed head-on crashing and the soft crashing. Further, if the first threshold value G0 is set to a value taking into consideration a braking or running on a bad road for a long period of time, noises in the acceleration sensor, or the like, it is possible to prevent the wrong actuation (inflation of an air bag, or the like) when the starting of the occupant protection means is not necessary.” An improvement in the operation of the protection devices/crash determination of Mattes et al would be achieved.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Fri 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661